


Exhibit 10.15

 

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN NO. 2
FOR NON-EMPLOYEE DIRECTORS
Effective as of January 1, 2005
Amended and Restated as of January 1, 2005

 

Further Amended and Restated as of December 4, 2008

 

Article I – Purpose and Participation

 

The purpose of the Schweitzer-Mauduit International, Inc. Deferred Compensation
Plan No. 2 for Non-Employee Directors (“Plan”) is to enhance the ability of
Schweitzer-Mauduit International, Inc. (“SWM”) to attract and retain as members
of its Board of Directors (“Board”) individuals of outstanding competence.

 

Article II – Definitions

 

As used within this document, the following words and phrases have the meanings
described in this Article II unless a different meaning is required by the
context.  Some of the words and phrases used in the Plan are not defined in this
Article II, but for convenience, are defined as they are introduced into the
text.  Words in the masculine gender shall be deemed to include the feminine
gender.  Any headings used are included for ease of reference only, and are not
to be construed so as to alter any of the terms of the Plan.

 

Section 2.1             Annual Deferral.  The amount of the annual retainer or
meeting fees which the Director elects to defer in each Deferral Period pursuant
to Article 3.2 of the Plan.

 

Section 2.2             Beneficiary.  An individual or entity designated by a
Participant in accordance with Section 8.11.

 

Section 2.3             Board or Board of Directors.  The Board of Directors of
the Corporation.

 

Section 2.4             Change of Control.  For the purposes of this Plan, a
Change of Control shall mean the condition that exists if at any time any of the
following events shall have occurred with respect to the Corporation: 
(a) “change in the ownership” of the Corporation; (b) a “change in the effective
control” of the Corporation; or (c) a “change of the ownership of a substantial
portion of

 

--------------------------------------------------------------------------------


 

the assets” of the Corporation, all as defined in Treasury Regulations §
1.409A-3(i)(5).  Notwithstanding any other provision herein, a change in the
ownership, a change in the effective control, or a change in the ownership of a
substantial portion of the assets, of the Corporation or another Employer shall
not constitute a “Change in Control,” for purposes of this Plan, unless such
transaction also represents a change in the ownership, a change in the effective
control, or a change in the ownership of a substantial portion of the assets, of
Schweitzer-Mauduit International, Inc.

 

Notwithstanding the foregoing, in the event that the regulations of the
Secretary of the Treasury defining a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation” for purposes of Section 409A of the Code are more
restrictive than the foregoing definition, then the definition in the Treasury
Regulations shall be substituted for the foregoing definition of Change of
Control.

 

Section 2.5             Code.  The Internal Revenue Code of 1986.  Reference to
a section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes such
section.

 

Section 2.6             Committee.  The Compensation Committee of the
Corporation’s Board of Directors.

 

Section 2.7             Corporation.  Schweitzer-Mauduit International, Inc.

 

Section 2.8             Deferral Accounts.  The Stock Unit Account and the
Investment Account established for each Director participating in this Plan
pursuant to Sections 4.2 and 4.3, respectively, of the Plan.

 

Section 2.9             Deferral Election.  The election made by the Director
pursuant to Section 3.2 of the Plan.

 

Section 2.10           Deferral Period.  The Plan Year, or in the case of a new
Director elected during a Plan Year, the remaining portion of the Plan Year.  In
the case of the first Plan Year, the Deferral Period commences January 1, 2005
and ends December 31, 2005.

 

--------------------------------------------------------------------------------


 

Section 2.11           Disability.  A Director shall be considered to have
experienced a “Disability” or to be disabled, for purposes of this Plan, if the
Director (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Corporation.

 

Section 2.12           Effective Date.  January 1, 2005.

 

Section 2.13           Fair Market Value.  Shall have the meaning given to such
term in Section 4.2.

 

Section 2.14           IRS.  The Internal Revenue Service.

 

Section 2.15           Plan.  The Schweitzer-Mauduit International, Inc.
Deferred Compensation Plan No. 2 for Non-Employee Directors.

 

Section 2.16           Plan Administrator.  The Corporation’s Board of Directors
or a committee thereof as appointed by the Board from time to time.

 

Section 2.17           Plan Year.  “Plan Year” means the 12-month period
beginning each January 1 and ending on the following December 31.

 

Section 2.18           Rabbi Trust.  The trust which the Corporation, as
grantor, may establish, in its discretion, as a trust intended to qualify under
subpart E, part I, Subchapter J, chapter 1, Subtitle A of the Code as a grantor
trust for the Plan.

 

Section 2.19           Separation from Service.  Shall have the meaning assigned
to such term in Code Section 409A, Treasury Regulations Section 1.409 A-1(h), as
amended, and other applicable regulatory guidance of the IRS.

 

--------------------------------------------------------------------------------


 

Section 2.20           Valuation Date.  Shall have the meanings, as applicable,
given to such term in Sections 5.1, 5.2, 5.3 and 5.4.

 

Article III – Eligibility and Participation

 

Section 3.1             Non-employee members of the Board (“Directors”) may
elect to defer receipt of all or any portion of earned Director’s annual
retainer fees paid in SWM common stock pursuant to the Schweitzer-Mauduit
International, Inc. Outside Director Stock Plan into a stock unit account (the
“Stock Unit Account”) and Board and committee meeting fees, established by
resolution of the Board from time to time and other amounts paid to Directors in
cash by the Corporation, into an Investment Account (the “Investment
Account”)(collectively, the retainer fees, Board and committee meeting fees and
other sums are called “Director’s Compensation” herein).  One-quarter of a
Director’s annual retainer fee shall be deemed earned on the first business day
of each calendar quarter and all Board and committee meeting fees shall be
deemed earned on the last business day of the calendar month in which the
meeting is attended by the Director.

 

Section 3.2             A Director must submit a Deferral Election Form to SWM’s
Vice President-Administration by December 15 of each year indicating deferrals
elected for the following Plan Year in the form attached hereto.

 

Section 3.3             If any individual initially becomes a Director during a
Plan Year, he or she may elect to defer Director’s Compensation to be earned
during that Plan Year before attendance at the first Board or committee meeting
following election to the Board (and in all events no later than 30 days after
election to the Board).

 

Article IV – Deferred Compensation Accounts

 

Section 4.1             For record-keeping purposes only, SWM shall maintain a
Stock Unit Account and an Investment Account.

 

Section 4.2             Stock Unit Account.  The Stock Unit Account shall
consist of fictional shares (“Stock Units”) of SWM par value $0.10 common stock
(“Common Stock”) accumulated and accounted for the sole purpose of determining
the pay out in shares of Common Stock or the

 

--------------------------------------------------------------------------------


 

cash equivalent upon any distribution of benefits under this portion of a
Director’s deferred compensation.

 

Section 4.2.1          One quarter of the Director’s deferred annual retainer
fee will be credited to the Stock Unit Account on the first trading day on the
New York Stock Exchange (“Trading Day”) of each calendar quarter during the Plan
Year to the hypothetical purchase of whole or fractional shares of Common Stock
on that day.

 

Section 4.2.2          For purposes of determining the number of whole or
fractional shares of Common Stock which shall be credited to the Stock Unit
Account, the hypothetical purchase shall be deemed to be made at Fair Market
Value on the date of the hypothetical purchase.  For purposes of Section 4.2,
effective as of February 22, 2007, Fair Market Value means the closing price of
the Common Stock, as reported on the New York Stock Exchange composite tape, on
the day immediately preceding the distribution date, or if no such trading in
the Common Stock shall have taken place on that day, on the last preceding day
on which there was such trading in the Common Stock.

 

Section 4.2.3          The equivalent of any cash dividends paid with respect to
the shares of Common Stock shall be applied on the last business day of the
month in which such dividends are paid, based on the hypothetical number of
shares of Common Stock in the Stock Unit Account as of the record date for such
dividend, to the hypothetical purchase of additional whole or fractional shares
of Common Stock at Fair Market Value.  The appropriate number of whole or
fractional shares shall be credited to the Stock Unit Account.

 

Section 4.2.4          In the event SWM pays a stock dividend or reclassifies or
divides or combines its outstanding Common Stock, then an appropriate adjustment
shall be made in the hypothetical number of shares of Common Stock held in the
Stock Unit Account.

 

Section 4.3             Investment Account – As of the end of each calendar
month in which a Director would be entitled to payment of Board or committee
meeting fees, SWM shall credit to the Investment Account the amount of such
meeting fees that were deferred by the Director in the Deferral Election
Form submitted for the applicable Plan Year.

 

--------------------------------------------------------------------------------


 

Section 4.3.1          Any distribution of benefits from an Investment Account
shall be charged to that account as of the date such payment is made by SWM or
by the trustee of any Rabbi Trust established by the Corporation for the Plan.

 

Section 4.4             Earnings and Losses on the Investment Account – The
Investment Account balance shall be credited or debited, as the case may be,
with deemed net income, gain and loss, including the deemed net unrealized gain
and loss based on hypothetical investment directions made by the Participant
with respect to the Investment Account on the Deferral Election Form, in
accordance with investment options and procedures adopted by the Plan
Administrator in its sole discretion, from time to time.

 

Section 4.5             Hypothetical Nature of Accounts – With respect to each
participating Director, the Plan constitutes an unsecured promise by SWM to make
the benefit distributions in the future in the amount of the cash account
balance in the Investment Account, after adjustment for gains or losses, and for
the number of whole or fractional shares of Common Stock in the Stock Unit
Account.  Any Deferral Account established for a Director under this Plan shall
be hypothetical in nature and shall be maintained solely for the Corporation’s
record-keeping purposes so that any contributions can be credited and deemed
investment earnings and losses on such amounts can be credited (or debited, as
the case may be).  Neither the Plan, the Investment Accounts (or subaccounts)
nor the Stock Unit Account shall hold any actual funds or assets.

 

Section 4.5.1          The right of any individual or entity to receive one or
more payments or distributions of shares of Common Stock under the Plan shall be
an unsecured claim against the general assets of the Corporation.  Any liability
of the Corporation to any Director, former Director, or Beneficiary with respect
to a right to payment or distribution shall be based solely upon contractual
obligations created by the Plan.  The Corporation, the Board of Directors, the
Committee, the Plan Administrator and any individual or entity shall not be
deemed to be a trustee of any amounts to be paid or shares of Common Stock to be
distributed under the Plan.  Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Corporation and a Director,
former Director, Beneficiary, or any other individual or entity.

 

--------------------------------------------------------------------------------


 

Section 4.5.2          The Corporation may, in its sole discretion, establish a
Rabbi Trust as a vehicle in which to place funds or shares of Common Stock with
respect to this Plan.  If established, all benefits payable under this Plan to a
Director shall be paid directly by the Corporation from the Rabbi Trust.  To the
extent that such benefits are not paid from the Rabbi Trust, the benefits shall
be paid from the general assets of the Corporation and shall be reimbursed to
the Corporation by the Rabbi Trust at the Corporation’s request upon
presentation of reasonable proof that the Corporation made such payment.  The
assets of the Rabbi Trust shall be subject to the claims of the Company’s
creditors in the event of its insolvency.  Except as to any amounts paid or
payable to a Rabbi Trust, the Company shall not be obligated to set aside,
earmark or place in escrow any funds or other assets to satisfy its obligations
under this Plan, and the Directors shall not have any property interest in any
specific assets of the Corporation other than the unsecured right to receive
payments from the Corporation, as provided in this Plan.

 

Section 4.5.3          The Corporation does not in any way guarantee any
Director’s Investment Account against loss or depreciation, whether caused by
poor investment performance, insolvency of a deemed investment or by any other
event or occurrence.  In no event shall any employee, officer, director, or
stockholder of the Corporation be liable to any individual or entity on account
of any claim arising by reason of the Plan provisions or any instrument or
instruments implementing its provisions, or for the failure of any Director,
Beneficiary or other individual or entity to be entitled to any particular tax
consequences with respect to the Plan or any credit or payment of benefits
thereunder.

 

Article V – Benefits

 

Section 5.1             Disability.  If a Director suffers a Disability while
serving as a Director of the Corporation and before he is entitled to benefits
under this Plan, he shall receive the number of shares of Common Stock and the
cash amount credited to his Deferral Accounts as of the Valuation Date, which
for purposes of this Article 5.1 shall be the date on which the Director is
determined by the Committee to have suffered a Disability.  No further
investment gains or losses shall be credited or debited against the Investment
Account as of and after the Valuation Date.  Dividend equivalent amounts shall
continue to be earned on shares of Common Stock in the Stock Unit Account and
credited to that account in whole or fractional shares of Common Stock in

 

--------------------------------------------------------------------------------


 

accordance with the Plan terms.  Distribution of benefits from the Deferral
Accounts under this Article shall commence within thirty (30) days after the
date on which the Committee determines the existence of the Director’s
Disability and in accordance with the payment method elected by the Director on
his Deferral Election Form; provided, however, that in all cases the Director
shall not have the right to designate the year of payment.

 

Section 5.2             Pre-Termination Survivor Benefit.  If a Director dies
before becoming entitled to benefits under this Article, the Beneficiary or
Beneficiaries designated pursuant to Section 8.11 shall receive the cash amount
and a distribution of the number of shares of Common Stock credited to the
Director’s Deferral Accounts as of the Valuation Date, which for purposes of
this Section 5.2 shall be the date the Director died or the first business day
thereafter if such date falls on a holiday or a weekend. No further investment
gains or losses shall be credited or debited against the Investment Account as
of and after the Valuation Date.  Dividend equivalent amounts shall continue to
be earned on shares of Common Stock in the Stock Unit Account and credited to
that account in whole or fractional shares of Common Stock in accordance with
the Plan terms. Distribution of any benefits under this Article shall be made
within thirty (30) days after the date of the Director’s death, or if later,
within thirty (30) days after the date on which the Plan Administrator receives
notification of or otherwise confirms the Director’s death; provided, however,
that in all cases the Beneficiary or Beneficiaries shall not have the right to
designate the year of payment.

 

Section 5.3             Post-Termination Survivor Benefit.  If a Director dies
after benefits have commenced, but prior to receiving complete payment of
benefits under this Plan, the Beneficiary or Beneficiaries designated under
Section 8.11, shall receive in a single lump sum the cash amount and a
distribution of the number of shares of Common Stock credited to the Director’s
Deferral Accounts as of the Valuation Date determined in accordance with
Section 5.2.  No further investment gains or losses shall be credited or debited
against the Investment Account as of and after the Valuation Date.  Dividend
equivalent amounts shall continue to be earned on shares of Common Stock in the
Stock Unit Account and credited to that account in whole or fractional shares of
Common Stock in accordance with the Plan terms.  Distribution of any benefits
under this Article shall be made within thirty (30) days after the date of the
Director’s death, or if later, within thirty (30) days after the date on which
the Plan Administrator receives notification of or

 

--------------------------------------------------------------------------------


 

otherwise confirms the Director’s death; provided, however, that in all cases
the Beneficiary or Beneficiaries shall not have the right to designate the year
of payment.

 

Section 5.4             Change of Control.  If a Change of Control occurs before
a Director becomes entitled to receive benefits by reason of any of the above
Articles or before the Director has received complete payment of his benefits
under this Plan, he shall receive a lump sum payment of the cash amount and a
distribution of the shares of Common Stock credited to his Deferral Accounts as
of the Valuation Date which for purposes of this Section 5.4 shall mean the
business day immediately preceding the date on which the Company receives notice
of facts indicating that a Change of Control occurred.  No further investment
gains or losses shall be credited or debited against the Investment Account as
of and after the Valuation Date.  Dividend equivalent amounts shall continue to
be earned on shares of Common Stock in the Stock Unit Account and credited to
that account in whole or fractional shares of Common Stock in accordance with
the Plan terms. Distribution of any benefits under this Article shall commence
within thirty (30) days after the Valuation Date;  provided, however, that in
all cases the Director shall not have the right to designate the year of
payment.

 

Article VI – Benefit Distributions

 

Section 6.1             Distributions from either the Stock Unit Account or the
Investment Account or transfers between the two accounts shall not be allowed
while the individual remains a Director of SWM.

 

Section 6.2             At the time of filing a Deferral Election Form, a
Director must indicate an election to receive distribution of: (1) the entire
amount in the Investment Account and a distribution of all shares of Common
Stock in the Stock Unit Account immediately following the end of the month in
which the participant experiences a Separation from Service with the
Corporation, (2) the entire balance in the Investment Account and the Stock Unit
Account in three (3), five (5) or ten (10) annual installments with the initial
distribution made in the following January.  If no distribution election is made
by the Director or no election form is in effect at the time a participant
experiences a Separation from Service,  the balance of cash and shares of Common
Stock in such Director’s Deferral Accounts will be distributed in installments
over five years.  Annual installments shall be calculated each year by dividing
the remaining Investment

 

--------------------------------------------------------------------------------


 

Account balance and the number of shares of Common Stock remaining in the Stock
Unit Account as of January 1 of that year by the remaining number of
installments.  Any Deferral Election may be amended provided that all of the
following requirements are met:

 

(i)                                     the amendment of the Deferral Election
shall not take effect until at least 12 months after the date on which such
amendment is made;

 

(ii)                                  in the case of an amendment of a Deferral
Election related to a payment not made on account of the Participant’s death or
Disability, the first payment with respect to which the amendment is made shall
in all cases be deferred for a period of not less then 5 years from the date on
which such payment otherwise would have been made;

 

(iii)                               in the case of an amendment of an election
related to a payment that is to be made at a specified time or pursuant to a
fixed schedule, such an amendment of the election must be made at least 12
months prior to the date of the first scheduled payment.

 

Section 6.3             If the Director or former Director dies before all
payments have been made, distribution(s) shall be made to the beneficiary
designated by the Director in the Deferral Election Form.  The designated
beneficiary may be changed from time to time by delivering a new Beneficiary
designation in writing to SWM’s Vice President - Administration.  If no
designation is made, or if the named beneficiary predeceases the Director,
distributions of benefits shall be made to the Director’s estate.

 

Section 6.4             Notwithstanding any other provision herein, if a
distribution becomes payable to a Director or former Director due to his
Separation from Service and the individual is a “specified employee” (as
detailed in Code Section 409A and Treasury Regulations Section 1.409A-1(i)),
then the distribution of the amount due to the Director or the former Director,
or the first annual installment (if the distribution is to be made in
installments) shall be postponed until the first day of the seventh month after
the month in which the Separation from Service occurs.

 

Section 6.5 Special Distribution Election With respect to the Plan Years 2005
through 2008 only, the Plan Administrator is authorized to prescribe rules and
procedures under which

 

--------------------------------------------------------------------------------


 

eligible Participants may amend elections as to the time and form of
distribution in accordance with Internal Revenue Service Notice 2001-1;
Section XI of the Preamble to the Proposed Regulations under Section 409A, 70
Fed. Reg. 57930; Internal Revenue Service Notice 2006-79; and Internal Revenue
Service Notice 2007-86.

 

Article VII – Establishment of Trust

 

Section 7.1             Establishment of Trust.  The Corporation may establish a
Rabbi Trust (“Trust”) for the Plan.  If established, all benefits payable under
this Plan to a Director shall be paid directly by the Corporation from the
Trust.  To the extent that such benefits are not paid from the Trust, the
benefits shall be paid from the general assets of the Corporation and shall be
reimbursed to the Corporation by the Trust at the Corporation’s request upon
presentation of reasonable proof that the Corporation made such payment.  Any
Trust shall be an irrevocable grantor trust which is intended to qualify as such
under subpart E, part I, Subchapter J, chapter 1, Subtitle A of the Code. The
assets of the Rabbi Trust are subject to the claims of the Corporation’s
creditors in the event of its insolvency.  Except as to any amounts paid or
payable to a Trust, the Corporation shall not be obligated to set aside, earmark
or escrow any funds or other assets to satisfy its obligations under this Plan,
and the Director and/or his designated Beneficiaries shall not have any property
interest in any specific assets of the Corporation other than the unsecured
right to receive payments from the Corporation, as provided in this Plan.

 

Section 7.2             Distribution of Benefits from the Trust.  In the event a
Trust is established and benefit distributions are not made by the Corporation
in accordance with the terms of the Plan, a Director may petition the trustee of
the Trust directly for distribution of benefits and the trustee may make such
distributions directly to the Director upon the trustee’s good faith
determination that the benefit distribution was in fact owed to the Director
under the terms of the Plan, was not timely made by the Corporation and that
there are sufficient assets in the Trust to make the distribution.

 

Article VIII – Miscellaneous

 

Section 8.1             Benefits provided under this Plan are unfunded
obligations of the Corporation.  Nothing contained in this Plan shall require
the Corporation to segregate any monies

 

--------------------------------------------------------------------------------


 

or other assets from its general funds or assets with respect to such
obligations.  This Plan is not an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
and is not intended for the benefit of any common law employee of the
Corporation.

 

Section 8.2             The Board shall be the plan administrator of this Plan
and shall be solely responsible for its general administration and
interpretation and for carrying out the provisions hereof, and shall have all
such powers as may be necessary to do so.  The Board shall have the right to
delegate from time to time the administration of the Plan, in whole or in part,
to any committee of the Board.  The decisions made, and the actions taken, by
the Board or any committee thereof in the administration of the Plan shall be
final and conclusive on all persons, and no member of the Board or any committee
thereof shall be subject to individual liability with respect to the Plan.

 

Section 8.3             Neither the Director nor any beneficiary nor any
next-of-kin shall have the right to assign or otherwise alienate the right to
receive payments hereunder, in whole or in part, which payments are expressly
non-assignable and non-transferable, whether voluntarily or involuntarily.  Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such amount, whether presently or thereafter payable, shall be void.  Except as
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution or other legal process, or be
liable for or subject to the debts or liability of any Director.

 

Section 8.4             The Corporation shall withhold from amounts paid under
this Plan any taxes or other amounts required to be withheld by any applicable
federal, state, local or foreign income tax law.  The Corporation shall comply
with all governmental reporting requirements applicable to the Plan or any
payment pursuant to the Plan.

 

Section 8.5             The Board may, at any time, amend the Plan for whatever
reasons it may deem appropriate.  No amendment shall (a) impair the rights of a
participant with respect to amounts then in the participant’s account of (b) be
effective without the written consent of the Directors.  All references to
action by the Directors shall mean a vote of a majority of the total number of
Directors authorized by the Board unless such action may potentially result in
the loss of deferred tax treatment of the plan benefits, in which case the
unanimous vote of the Board shall be required.

 

--------------------------------------------------------------------------------


 

Section 8.6             Each Director in the Plan will receive a quarterly
statement indicating the dollar amount credited to the participant’s Investment
Account and the number of shares of Common Stock in the Unit Stock Account as of
the end of the preceding calendar quarter.

 

Section 8.7             This Plan shall become effective with respect to annual
retainer and meeting fees earned on and after January 1, 2005 with all elections
and designations filed by the Directors prior to January 1, 2005 pursuant to
this Plan becoming effective as of such date.

 

Section 8.8             Good Faith Distribution of Benefits.  Any distribution
of benefits made in good faith in accordance with provisions of the Plan shall
be a complete discharge of any liability for the making of such payment under
the provisions of this Plan.

 

Section 8.9             Binding Effect.  The provisions of this Plan shall be
binding upon the Corporation and its successors and assigns and upon every
Director and his heirs, Beneficiaries, estates and legal representatives.
Director Change of Address.  Each Director entitled to benefits shall file with
the Corporation’s Vice President - Administration, in writing, notification of
any change of address.  Any check representing payment and any communication
addressed to a Director or a former Director at this last address filed with the
Corporation’s Vice President - Administration, or if no such address has been
filed, then at his last address as indicated on the Corporation’s records, shall
be binding on such Director for all purposes of the Plan, and neither the Plan
Administrator, the Corporation, any trustee, nor any other payor shall be
obliged to search for or ascertain the location of any such Director.  If the
Corporation and the Plan Administrator are unable to locate a Participant or
another person or entity to whom payment is due under this Plan, in order to
make a distribution to such person or entity, the amount of the Participant’s
benefits under the Plan that would otherwise be considered as nonforfeitable
shall be forfeited effective four years after (i) the last date a payment of
said benefit was made, if at least on such payment was made, or (ii) the first
date a payment of said benefit was directed to be made by the Plan Administrator
pursuant to the terms of the Plan, if no payments have been made. If such person
is located after the date of such forfeiture, the benefits for such Participant
or Beneficiary shall not be reinstated hereunder.

 

--------------------------------------------------------------------------------


 

Section 8.10           Designation of Beneficiary.  Each Director shall
designate, by name, on the Deferral Election Form, the Beneficiary(ies) who
shall receive any benefits which might be payable after such Director’s death. 
A Beneficiary designation may be changed or revoked in writing by the Director
making the designation without such Beneficiary’s consent at any time or from
time to time in the manner as provided by the Plan Administrator, and the Plan
Administrator shall have no duty to notify any individual or entity designated
as a Beneficiary of any change in such designation which might affect such
individual or entity’s present or future rights.  If the designated Beneficiary
does not survive the Director, all amounts that would have been paid to such
deceased Beneficiary shall be paid to the Director or to his estate.

 

Section 8.7.1          No Director shall designate more than three
(3) simultaneous Beneficiaries, and if more than one (1) Beneficiary is named,
Director shall designate the share to be received by each Beneficiary.  Despite
the limitation of three (3) Beneficiaries, a Director may designate more than
three (3) Beneficiaries provided such beneficiaries are the surviving spouse and
children of the Director.  If a Director designates alternative, successor, or
contingent Beneficiaries, such Director shall specify the shares, terms and
conditions upon which amounts shall be paid or shares of Common Stock
distributed to such multiple, alternative, successor or contingent
beneficiaries.  Any payment made under this Plan or distribution of shares of
Common Stock after the death of a Participant shall be made only to the
Beneficiary or Beneficiaries designated pursuant to this Section.

 

Section 8.8             Claims.  Any claim for benefits must initially be
submitted in writing to the Corporation’s Vice President - Administration.  If
such claim is denied (in whole or in part), the claimant shall receive notice
from the Plan Administrator, in writing, setting forth the specific reasons for
denial, with specific reference to applicable provisions of this Plan.  Such
notice shall be provided within ninety (90) days after the date on which the
claim for benefits is received by the Corporation’s Vice President -
Administration, unless special circumstances require an extension of time for
processing the claim, in which event notification of the extension shall be
provided to the claimant prior to the expiration of the initial 90-day period. 
The extension notification shall indicate the special circumstances requiring
the extension of time and the date by which the Plan Administrator expects to
render its decision.  Any such extension shall not exceed 90 days.  Any
disagreements about such interpretations and construction may be appealed in
writing by the

 

--------------------------------------------------------------------------------


 

claimant to the Plan Administrator within sixty (60) days after the date on
which the claimant receives the notice with respect to the claim denial.  The
Plan Administrator shall respond to such appeal within sixty (60) days, with a
notice in writing fully disclosing its decision and its reasons, unless special
circumstances require an extension of time for reviewing the claim, in which
event notification of the extension shall be provided to the claimant prior to
the expiration of the initial sixty (60) day period.  Any such extension shall
be provided to the claimant prior to the commencement of the extension.  Any
such extension shall not exceed 60 days.  No member of the Board, or any
committee thereof, and no officer, employee or agent of the Corporation shall be
liable to any individual or entity for any action taken hereunder, except those
actions undertaken with lack of good faith.

 

Section 8.8.1          Provided that the Corporation has established a Rabbi
Trust for the Plan pursuant to which the trustee has agreed to act in a capacity
other than as a directed trustee in the event of a Change in Control, the
trustee of the Trust shall perform the duties of the Plan Administrator under
this Section 8.12 following a Change of Control.

 

Section 8.9             Nothing contained in the Plan shall be construed as a
commitment by the Board to nominate any person for election or re-election to
the Board.  Nothing contained in this Plan shall be construed to create a right
in any person to be elected or to continue to serve as a Director.

 

Section 8.10           The adoption of this Plan shall have no effect on the
existing Schweitzer-Mauduit International, Inc. Outside Directors Stock Plan. 
Nothing contained in this Plan shall prevent SWM from adopting other or
additional compensation plans or arrangements for its non-employee Directors.

 

Section 8.11           Governing Law.  To the extent not superseded by the laws
of the United States, the laws of the State of Georgia (except for the
provisions of Georgia law relating to conflicts of laws) shall be controlling in
all matters relating to this Plan.

 

Section 8.12           Severability.  In the event any provision of this Plan
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the

 

--------------------------------------------------------------------------------


 

Plan, and the Plan shall be interpreted and enforced as if such illegal and
invalid provisions had never been set forth.

 

Section 8.13           Code Section 409A.  It is the intention of the Company
that this Plan shall meet the requirements of section 409A of the Code and
applicable Treasury Regulations that must be met in order for amounts of
Compensation deferred under this Plan to be taxable, for purposes of federal
income taxation, in the year of actual receipt by the Participant or
Beneficiary.  If any provision of this Plan is susceptible of two
interpretations, one of which results in the compliance of the Plan with section
409A of the Code and the applicable Treasury Regulations, and one of which does
not, then the provision shall be given the interpretation that results in
compliance with section 409A and the applicable Treasury Regulation.

 

IN WITNESS WHEREOF, Schweitzer-Mauduit International, Inc. has adopted the
foregoing instrument effective as of December 4, 2008.

 

 

 

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------
